DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to because of the following informalities, and should be:
“…to minimize or shut off the release when an oxygen level is at or below a minimum set point.”

Claim 17 is also objected to because it should depend on claim 12, not claim 7.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the one or more controllers.”  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 and 17 recite the limitation “the one sensor.”  There is insufficient antecedent basis for this limitation in the claims.  (claim 7 should depend on claim 6, and claim 17 should depend on claim 16, since these are the claims that first set forth “one sensor”)
Claims 9 and 19 recite the limitation “the pressurized container.”  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,750,754. This is a statutory double patenting rejection.

Regarding claims 1-20 of the current application, these claims are identical to the claims of U.S. Patent No. 10,750,754.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,426,177; and claims 1-18 of U.S. Patent No. 11,064,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by of the claims of U.S. Patents Nos. 10,426,177 and 11,064,709.

Regarding claim 1, U.S. Patents Nos. 10,426,177 and 11,064,709 claim (see claim 1 of each patent):
An apparatus for maintaining an ultra low oxygen concentration to prevent spoilage of perishable food products, the apparatus comprising: an electronic controller arranged to: (i) cause release of an inert compressed gas into an interior of a shipping container containing perishable food products, the compressed gas being released at a variable rate, such that the variable rate of the release maintains an ultra low oxygen concentration; (ii) execute predictive algorithms to regulate the variable rate of release of the compressed gas; and (iii) receive input from one or more sensors coupled to the shipping container to monitor the composition of a mixture of gases in the shipping container, and to maintain an electronic record at least one of: (a) temperature, (b) concentrations of the mixture of gases, and (c) rate of use of at least one of the mixture of gases.

	Regarding claim 11, U.S. Patents Nos. 10,426,177 and 11,064,709 claim (see claim 10 of each patent):
	A method of maintaining an ultra low oxygen concentration to prevent spoilage of perishable food products, the method comprising: causing release of an inert compressed gas into an interior of a shipping container containing perishable food products, the compressed gas being released at a variable rate, such that the variable rate of the release maintains an ultra low oxygen concentration; executing, on at least one computer processor, predictive algorithms to regulate the variable rate of release of the compressed gas; and processing input from one or more sensors coupled to the shipping container to monitor the composition of a mixture of gases in the shipping container, and to maintain an electronic record at least one of: (a) temperature, (b) concentrations of the mixture of gases, and (c) rate of use of at least one of the mixture of gases.

Regarding claims 2-10, and 12-20, these claims are anticipated by claims 1-17 of U.S. Patent No. 10,426,177; and claims 1-18 of U.S. Patent No. 11,064,709.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852